Exhibit Delaware Investments U.S., Inc. Incentive Compensation Plan Restricted Stock Unit Award Agreement This Restricted Stock Unit Award Agreement (the “Agreement”) is by and between Delaware Investments U.S., Inc., (“DIUS”) on behalf of itself and its affiliates (including Delaware Management Holdings, Inc. and its subsidiaries (“DMHI”), and Patrick P. Coyne (the “Grantee”), and evidences the grant on February 7, 2008 of Restricted Stock Units to Grantee, and Grantee’s acceptance of the Restricted Stock Units in accordance with the provisions of the Amended and Restated Delaware
